Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 1 of 57 PageID: 1



Jonathan M. Zimmerman (JZ1400)
SCOTT+SCOTT ATTORNEYS AT LAW LLP
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
Telephone: 212/223-6444
212/223-6334 (fax)
jzimmerman@scott-scott.com

Counsel for Plaintiff City of Birmingham
Retirement and Relief System

[Additional counsel on signature page.]

                     UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW JERSEY

CITY OF BIRMINGHAM RETIREMENT      )          Civil Action No. ____________
AND RELIEF SYSTEM, Derivatively on )
Behalf of EXXON MOBIL CORPORATION, )
                                   )
                 Plaintiff,        )
                                   )
       v.                          )          VERIFIED STOCKHOLDER
                                   )          DERIVATIVE COMPLAINT
REX W. TILLERSON, MARK W. ALBERS, )
ANDREW P. SWIGER, DONALD D.        )
HUMPHREYS, MICHAEL J. DOLAN,       )
DARREN W. WOODS, and JACK P.       )
WILLIAMS,                          )
                                   )          JURY TRIAL DEMANDED
                 Defendants,
                                   )
       – and –                     )
                                   )
EXXON MOBIL CORPORATION,           )
                                   )
                 Nominal Defendant )
                                   )
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 2 of 57 PageID: 2



      Plaintiff City of Birmingham Retirement and Relief System (“Birmingham”

or “Plaintiff”), by and through its undersigned counsel, brings this action

derivatively on behalf of Nominal Defendant Exxon Mobil Corporation (“Exxon”

or the “Company”) against certain current members of Exxon’s board of directors

(the “Board”) and executive officers, seeking to remedy breaches of fiduciary duties

from at least the 1990s through the present (the “Relevant Period”). Plaintiff makes

these allegations upon personal knowledge, as to the facts of its ownership of Exxon

stock, and upon information and belief, as to all other matters, based upon an in-

depth review of: (i) public filings made by Exxon and other related parties and non-

parties with the U.S. Securities and Exchange Commission (“SEC”); (ii) press

releases and other publications disseminated by the Company and other related non-

parties; (iii) news articles, stockholder communications, and postings on Exxon’s

website concerning the Company’s public statements; (iv) the proceedings in

related civil lawsuits brought by the states of New York and Massachusetts, and a

securities class actions brought by private parties, based on the same underlying

misconduct; and (v) other publicly available information concerning Exxon and the

Individual Defendants (defined below).

                            SUMMARY OF CLAIMS

      1.     Exxon is the world’s largest publicly traded oil and gas company. For

decades, at the direction and because of the conscious disregard of the Individual



                                         1
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 3 of 57 PageID: 3



Defendants, Exxon misled shareholders about the material risks climate change

posed and poses to its business in order to increase its short-term profits and falsely

inflate its assets, revenues, and stock price.

      2.     For decades, Exxon knew that the burning of fossil fuels significantly

increased risks relating to climate change, including through research the Company

conducted and collected internally showing the devastating impacts of global

warming: studies regarding the changes in sea levels and the melting of Arctic ice;

measurements of the amounts of CO2 in the atmosphere and its effect on global

temperatures; and even computer-generated models extrapolating known trends.

But, instead of disclosing these risks to shareholders, Exxon continued to mislead

shareholders in order to maintain demand for its fossil fuels.         Worse, Exxon

committed to a campaign of disinformation, intentionally and falsely emphasizing

the uncertainty of the known facts regarding climate change.

      3.     Exxon’s deception surfaced not through the Company’s own remedial

efforts, but only through a series of exposés published in 2015. Once some of the

information regarding Exxon’s decades-long attempts to conceal and mislead

shareholders surfaced, a coalition of 17 state attorneys general (“State AGs”) headed

by the states of New York and Massachusetts issued civil investigative demands and

subpoenas to further investigate these matters. After a protracted legal battle that

can only be described as a political effort by Exxon to avoid legal liability, the



                                           2
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 4 of 57 PageID: 4



requests upon the Company from the State AGs were upheld as proper.1 As a result

of these baseless legal challenges, for more than three years, Exxon refused to

comply with the State AGs’ demands.

      4.     Regardless, the truth regarding Exxon’s decades-long scheme to

underplay the risk posed by climate change was eventually revealed through the

investigation of the State AGs and through other documents made public by the

media. Decades ago, Exxon completed sophisticated research into the issue of

climate change in order to better understand the climate-related risks to its business.

Exxon’s scientific experts were among the earliest to understand the risks posed by

increasing greenhouse gas emissions, and from the late 1970s onward, Exxon

scientists and management knew that Exxon’s oil, natural gas, and related

hydrocarbon products were the leading cause of climate change. Exxon knew that

climate change, if unabated, would have a potentially “catastrophic” impact – as one

Exxon scientist called it in the 1970s.

      5.     Exxon predicted greenhouse gas emissions and their effect on average

global temperature with incredible accuracy. For instance, a 1982 Exxon chart noted

that atmospheric carbon dioxide (also referred to herein as “CO2”) would reach 415



1
      See Exxon Mobil Corp. v. Schneiderman, 316 F. Supp. 3d 679 (S.D.N.Y.
2018), appeal pending sub nom. Exxon Mobil Corp. v. Healey, No 18-1170 (2d Cir.);
Exxon Mobil Corp. v. Attorney Gen., 94 N.E.3d 786 (Mass. Super. Ct.), cert. denied,
Exxon Mobil Corp. v. Healey, 139 S. Ct. 794 (2019).

                                          3
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 5 of 57 PageID: 5



parts per million in 2019 (the average was recently measured in May 2019 at 414.7

parts per million).




      6.     Exxon thus understood, in no later than 1982, that the acceleration of

the concentration of CO2 in the atmosphere would lead to a concomitant impact on

global average temperatures, which would continue unless efforts to reduce CO2


                                        4
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 6 of 57 PageID: 6



emissions were taken. Further, as early as 1978, Exxon confirmed that there was

general scientific agreement that humanity was influencing global climate through

the release of CO2 as humans burned fossil fuels. In 1980, an expert retained by

Exxon advised that global average temperatures would rise by 2.5 degrees Celsius

(4.5 degrees Fahrenheit) by 2038, that such a change would have “major economic

consequences,” and that such a change could “bring world economic growth to a

halt.” Exxon understood that if actions to address climate change were delayed until

the effects of climate change were discernable, then it was likely that such actions

would occur too late to be effective.

      7.     Despite this knowledge, Exxon began a decades-long, intentionally

misleading effort to deceive consumers regarding the climate change science by

sowing doubt about the very science that Exxon had itself developed. By the late

1980s, Exxon made a strategic decision to emphasize uncertainty in climate science

to deflect increasing regulatory and public pressure to reduce reliance on fossil fuels.

Exxon spent millions of dollars on a public deception campaign, repeatedly running

advertisements disguised as editorials, funding biased think tanks, and founding

powerful lobbying groups to muddy the scientific waters with respect to climate

change.

      8.     During this period, Exxon itself also made multiple statements to

shareholders that sought to undermine climate science and which posed questions



                                           5
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 7 of 57 PageID: 7



that Exxon’s own internal scientific knowledge had answered for decades. For

example, a 1996 Exxon publication was entitled: “Global warming: who’s right?

Facts about a debate that’s turned up more questions than answers.” Exxon’s own

Chief Executive Officer (“CEO”) at the time, Lee Raymond (“Raymond”), also

repeatedly made representations that the science was uncertain as to whether humans

were causing climate change.

      9.     To this day, Exxon has failed to disclose the catastrophic risk that

climate change presents to its business. In financial disclosures Exxon is required

to file with the SEC, despite decades of knowledge showing that burning fossil fuels

is unsustainable and would cause climactic damage to the world economy, Exxon

has failed to properly account for the extent of the risks climate change poses to the

Company, the fossil fuel industry, and the global economy. Exxon purported to use

a “proxy cost” to estimate the impact that climate change would have on its fossil

fuel reserve assets, revenues, costs, and future earnings projections, but

systematically revised this metric downward in spite of internal knowledge that the

actual proxy cost numbers were much higher.

      10.    Additionally, Exxon has failed to disclose the risk that its fossil fuel

business faces in the face of governmental and other measures that would limit

greenhouse gas emissions, therefore reducing demand for its fossil fuel products.

For instance, in order to achieve a non-catastrophic level of global warming,



                                          6
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 8 of 57 PageID: 8



estimates are that only roughly 20% of all accessible fossil fuel reserves may be

harvested and burned. Exxon would thus need to declare a significant portion, if not

a majority, of its booked fossil fuel reserves as “stranded” – or rendered

economically incapable of being developed – in order to accurately be assessing that

risk. Exxon failed to do so because, when those reserves cease to have future value,

the writedown of the Company’s assets would cause the Company’s valuation to

dramatically decrease.

      11.    Exxon’s deception has worked a further fraud in delaying efforts to

combat climate change.      For decades, Exxon has attempted to bury its own

knowledge that burning fossil fuels would lead the Earth to the brink of catastrophe,

and has undermined efforts to inform the public of the harm. For example, in a

particularly egregious advertisement Exxon ran in 1997, titled “Reset the Alarm,”

Exxon argued that “[t]he science of climate change is too uncertain to mandate a

plan of action that could plunge economies into turmoil. We still don’t know what

role man-made greenhouse gases might play in warming the planet.” [Emphasis

added.]

      12.    This public disinformation campaign was at odds with Exxon’s own

climate scientists who worked at the Company from the late 1970s. As Ed Garvey,

a former Exxon scientist, has stated: “[t]he issue was not were we going to have a

problem. The issue was simply how soon and how fast and how bad it was going



                                         7
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 9 of 57 PageID: 9



to be. Not if. Nobody at Exxon when I was there was discussing that.” [Emphasis

added.]

      13.    Exxon’s current efforts to delay investigation by the State AGs, ignore

shareholder demands to take action, and continue to pursue record levels of fossil

fuel production and sales are simply an extension of the Company’s shortsighted and

fraudulent conduct. Comprehensive equitable remedy in the form of governance

reforms are required to prevent the existential harm the Individual Defendants have

imposed on Exxon and the global economy and substantial monetary compensation

must be attained for the Individual Defendants’ fraudulent misconduct and breaches

of fiduciary duties to the Company.

                         JURISDICTION AND VENUE

      14.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331

in that the complaint states a federal question: violations of §§10(b), 21D, and 29(b)

of the Securities Exchange Act of 1934 (the “Exchange Act”). The Court has

supplemental jurisdiction over the state law claims asserted herein pursuant to 28

U.S.C. §1367(a). This action is not a collusive action designed to confer jurisdiction

on a court of the United States that it would not otherwise have.

      15.    This Court has jurisdiction over each of the Defendants (defined below)

herein because each of them is either a corporation that conducts business in and

maintains operations in this District or an individual who has sufficient minimum



                                          8
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 10 of 57 PageID: 10



contacts with this District to render the exercise of jurisdiction by this Court

permissible under traditional notions of fair play and substantial justice.

      16.    Venue is proper in this Court in accordance with 28 U.S.C. §1391(a)

because a substantial portion of the transactions and wrongs complained of herein

occurred in this District, and the Defendants have received substantial compensation

in this District by engaging in numerous activities that had an effect in this District.

                                      PARTIES

      A.     Plaintiff

      17.    Plaintiff Birmingham is a stockholder of Exxon and has continuously

held its shares at all times relevant hereto, will continue to hold Exxon shares

throughout the pendency of this action, and will fairly and adequately represent the

interests of other stockholders and the Company in enforcing its rights.

      B.     Nominal Defendant

      18.    Nominal Defendant Exxon is incorporated under the laws of the New

Jersey, with its principal executive offices located in Irving, Texas. Exxon’s

common stock trades on the New York Stock Exchange (“NYSE”) under the symbol

“XOM.”

      C.     Individual Defendants

      19.    Defendant Rex W. Tillerson (“Tillerson”) served as Exxon’s Chairman

of the Board and CEO from 2006 to 2016. Tillerson retired from Exxon to serve as



                                           9
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 11 of 57 PageID: 11



Secretary of State under President Donald Trump from February 1, 2017 to March

31, 2018.

        20.   Defendant Mark W. Albers (“Albers”) served as an Exxon Senior Vice

President (“SVP”) and a member of the Company’s Management Committee from

2007 until the date of his retirement, effective April 1, 2018.

        21.   Defendant Andrew P. Swiger (“Swiger”) has served as an Exxon SVP

and its Principal Financial Officer (“PFO”) since 2013. Swiger also serves as a

member of Exxon’s Management Committee.              Swiger began working for the

Company and has held progressively higher executive positions at Exxon since

1978.

        22.   Defendant Donald D. Humphreys (“Humphreys”) served as an Exxon

SVP and its PFO until his retirement from the Company on February 1, 2013.

Humphreys began work at the Company in 1978 and held positions at the highest

level of the Company’s management since at least 1999, when he was named Vice

President and Controller for Exxon.

        23.   Defendant Michael J. Dolan (“Dolan”) served as an Exxon SVP and a

member of the Company’s Management Committee from 2008 until his retirement,

effective August 1, 2018. Dolan started his career at Exxon in 1980 and began

holding high-level managerial positions at the Company beginning in 1998, when

he was named Vice President of Petrochemicals, America.



                                         10
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 12 of 57 PageID: 12



      24.    Defendant Darren W. Woods (“Woods”) has served as Exxon’s

Chairman and CEO since January 1, 2017, and is also a member of the Company’s

Management Committee.        Prior to these positions, Woods served as Exxon’s

President and as a member of the Board, since January 1, 2016. Woods joined Exxon

in 1992 as a planning analyst and has served in various Vice President- and regional

President-level positions from 2005 through 2016.

      25.    Defendant Jack P. Williams (“Williams”) has served as an Exxon SVP

since 2014 and is a member of the Company’s Management Committee. Williams

joined the Company in 1987 and has served in senior managerial positions at the

Company since 1997.

      26.    Tillerson, Albers, Swiger, Humphreys, Dolan, Woods, and Williams

are collectively referred to herein as the “Individual Defendants.”

      27.    Tillerson and Swiger are collectively referred to herein as the “Class

Action Defendants.”

      28.    Exxon and the Individual Defendants are collectively referred to herein

as the “Defendants.”




                                         11
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 13 of 57 PageID: 13



                       SUBSTANTIVE ALLEGATIONS

      A.     The Existential Threat of Climate Change

      29.    The five hottest years on record have all occurred since 2010; the ten

warmest years occurred since 1998; and the 20 warmest years since 1995. Further,

2016 was the hottest year on record, followed by 2015, 2017, and 2018.

      30.    To date, global average air temperatures have risen approximately 1

degree Celsius (1.8 degrees Fahrenheit) above preindustrial temperatures due to

human activity, including combustion of fossil fuels.

      31.    Between 1994 and the present, the Intergovernmental Panel on Climate

Change (“IPCC”), the international body for assessing the science related to climate

change, has presented reports to a United Nations governing body tasked with

stabilizing the atmospheric concentration of greenhouse gases to prevent dangerous

anthropogenic interference with the Earth’s climate. The IPCC was established to

provide policymakers with regular assessments of the scientific basis of climate

change, its impacts and future risks, and options for adaptation and mitigation.

      32.    The IPCC has concluded that the warming of the climate system is

unequivocal and that since the 1950s, many of the changes observed are

unprecedented over decades to millennia. The atmosphere and the oceans are

warming, snow and ice cover is shrinking, and sea levels are rising. The IPCC has

concluded that emissions of carbon dioxide from fossil fuel combustion and



                                         12
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 14 of 57 PageID: 14



industrial processes contributed about 78% of the total greenhouse gas emissions

increase from 1970 to 2010.

      33.    Because burning fossil fuels is responsible for nearly four-fifths of the

increase in greenhouse gas emissions over the past decades, efforts have been

undertaken to estimate how much of the world’s proven, economically recoverable

fossil fuel reserves may be produced and burned while still staying on course to limit

warming to safer levels. Those estimates of burnable reserves have declined over

time: in the ten-year period from 2009 to 2019, estimates have declined precipitously

from half of all recoverable reserves to about one-fifth of those reserves.

      34.    In 2014, the IPCC finalized its Fifth Assessment Report, which

concluded, inter alia, that:

      Continued emission of greenhouse gases will cause further warming
      and long-lasting changes in all components of the climate system,
      increasing the likelihood of severe, pervasive and irreversible impacts
      for people and ecosystems. Limiting climate change would require
      substantial and sustained reductions in greenhouse gas emissions
      which, together with adaptation, can limit climate change risks.

                                        ***

      Without additional mitigation efforts beyond those in place today, and
      even with adaptation, warming by the end of the 21st century will lead
      to high to very high risk of severe, widespread and irreversible impacts
      globally.

      35.    In October 2018, the IPCC issued a gravely urgent report that

concluded, with a high degree of scientific confidence, that if the current pace of



                                         13
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 15 of 57 PageID: 15



emissions continues, warming will reach 1.5 degrees Celsius (2.7 degrees

Fahrenheit) above pre-industrial levels between 2030 and 2052. The IPCC stressed

that warming above that level brings significantly increased risk for all relevant

parameters – including human health, food security, economic productivity, water

supply, national security, adaptation needs, drought, sea level rise, biodiversity,

species loss and extinction, ecosystem impacts, and ocean temperature and acidity.

      36.    The October 2018 IPCC report was unequivocal in its conclusion that

the world must reduce global carbon dioxide emissions dramatically well before

2030 if we are to maintain temperature increase below 1.5 degrees Celsius (2.7

degrees Fahrenheit). In this regard, the October 2018 IPCC report concluded that to

have an even chance of meeting the 1.5 degrees Celsius target, the world can emit

no more than an additional 158 gigatons of carbon, which is equivalent to about 20%

of the world’s known fossil fuel reserves.

      37.    Any production from new oil and gas fields, other than those already in

production or under development, is not compatible with a 1.5 degrees Celsius

target. As a result, all of the $4.9 trillion in forecasted capital expenditures for new

oil and gas fields industry-wide is incompatible with the goal of limiting warming

to 1.5 degrees Celsius.

      38.    On November 23, 2018, the 13 federal agencies that comprise the U.S.

Global Change Research Program issued Volume II of the Fourth National Climate



                                          14
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 16 of 57 PageID: 16



Assessment (the “Assessment”). The Assessment concluded that “[t]he impacts of

climate change are already being felt in communities across the country.” With

respect to economic impacts in the United States, the Assessment warned that “rising

temperatures, sea level rise, and changes in extreme events are expected to

increasingly disrupt and damage critical infrastructure and property, labor

productivity, and the vitality of our communities.”

       39.    As a result of these impacts, and with continued growth in greenhouse

gas emissions, the Assessment concluded that “annual losses in some economic

sectors are projected to reach hundreds of billions of dollars by the end of the

century–more than the current gross domestic product (GDP) of many U.S. states” –

or in the worst-case scenario, more than 10% of gross domestic product in the United

States as a whole. Such U.S. economic losses would be severe: serious declines in

U.S. crop production; decreased dairy production; losses to the shellfish industry due

to ocean acidification; an estimated loss of a half-billion labor hours in the Southeast

by that time, due to extremely hot temperatures; and at least $1 trillion in U.S. coastal

real estate at risk.

       40.    Globally, credible recent estimates of future climate-related costs are

overwhelming. Valuations of the risks climate change poses to manageable assets

worldwide (i.e., those held outside banks) range from $4.2 to $43.0 trillion in net




                                          15
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 17 of 57 PageID: 17



present value terms, which is up to 30% of the value of global manageable assets

today.

         41.   In the IPCC’s high-emission scenario, according to another peer-

reviewed estimate, climate change will reduce global economic output by 23% by

the end of this century. Near the equator, in countries, like India, where Exxon

confidently projects massive new demand for fossil fuels, the projected impacts are

effectively cataclysmic: in India, a 92% reduction in economic output from climate

change is expected.

         42.   The largest source of U.S. anthropogenic greenhouse gas emissions is

fossil fuel combustion. In 2016, fossil fuel combustion accounted for 76% of U.S.

greenhouse gas emissions, and in 2017, nearly half of U.S. energy-related carbon

dioxide emissions (by far the dominant contributor to overall greenhouse gas

emissions) came from combustion of petroleum products, such as those marketed

and sold by Exxon.

         43.   As Exxon has known for decades, the use of fossil fuels is the single

most important cause of global warming. If humanity is to avoid dangerous levels

of global warming, the use of fossil fuels – including the majority of the world’s

proven, economically recoverable fossil fuel reserves – must remain unburned.




                                         16
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 18 of 57 PageID: 18



      B.     A Series of Exposés Reveal Exxon Internally Knew of Global
             Warming and Melting Arctic Ice

      44.    In late 2015, climate journalists who had reviewed internal Exxon

documents confirmed that Exxon had known for decades that fossil fuels caused

climate change, but decided to conceal this information and block efforts to curb

climate change. This knowledge extended to the highest levels of the Company’s

management and members of the Company’s Board.

      45.    Beginning in September 2015, climate journalists at InsideClimate

News began publishing the results of an in-depth, eight-month investigation into the

history of Exxon’s climate change research in a series of news articles published to

its website.2 The first of these articles is an executive summary of a six-part exposé,

titled “Exxon’s Own Research Confirmed Fossil Fuels’ Role in Global Warming

Decades Ago” (the “September 15 ICN Article”), which reads, in relevant part:

      Exxon’s Own Research Confirmed Fossil Fuels’ Role in Global
      Warming Decades Ago

      Top executives were warned of possible catastrophe from greenhouse
      effect, then led efforts to block solutions.

      At a meeting in Exxon Corporation’s headquarters, a senior company
      scientist named James F. Black addressed an audience of powerful
      oilmen. Speaking without a text as he flipped through detailed slides,
      Black delivered a sobering message: carbon dioxide from the world’s


2
      Neela Banerjee, Lisa Song, and David Hasemyer, Exxon: The Road Not
Taken, INSIDE CLIMATE NEWS (Sept. 16, 2015), https://insideclimatenews.org/
content/Exxon-The-Road-Not-Taken.

                                         17
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 19 of 57 PageID: 19



      use of fossil fuels would warm the planet and could eventually endanger
      humanity.

      “In the first place, there is general scientific agreement that the most
      likely manner in which mankind is influencing the global climate is
      through carbon dioxide release from the burning of fossil fuels,” Black
      told Exxon’s Management Committee, according to a written version
      he recorded later.

      It was July 1977 when Exxon’s leaders received this blunt
      assessment, well before most of the world had heard of the looming
      climate crisis.

                                       ***

      Exxon responded swiftly. Within months the company launched its
      own extraordinary research into carbon dioxide from fossil fuels and
      its impact on the earth. Exxon’s ambitious program included both
      empirical CO2 sampling and rigorous climate modeling. It assembled
      a brain trust that would spend more than a decade deepening the
      company’s understanding of an environmental problem that posed an
      existential threat to the oil business.

      Then, toward the end of the 1980s, Exxon curtailed its carbon dioxide
      research. In the decades that followed, Exxon worked instead at the
      forefront of climate denial. It put its muscle behind efforts to
      manufacture doubt about the reality of global warming its own
      scientists had once confirmed. It lobbied to block federal and
      international action to control greenhouse gas emissions. It helped to
      erect a vast edifice of misinformation that stands to this day.

      This untold chapter in Exxon’s history, when one of the world’s largest
      energy companies worked to understand the damage caused by fossil
      fuels, stems from an eight-month investigation by InsideClimate News.
      ICN’s reporters interviewed former Exxon employees, scientists, and
      federal officials, and consulted hundreds of pages of internal Exxon
      documents, many of them written between 1977 and 1986, during the
      heyday of Exxon’s innovative climate research program. ICN combed
      through thousands of documents from archives including those held at
      the University of Texas-Austin, the Massachusetts Institute of


                                        18
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 20 of 57 PageID: 20



      Technology and the American Association for the Advancement of
      Science.

[Emphasis added.]

      46.    The September 15 ICN Article continues, detailing projects sponsored

by Exxon to understand global warming and culminating in a 1982 corporate primer

(the “1982 Primer”) on the subject widely distributed to the Company’s

management. For example, Exxon sponsored a project to sample carbon dioxide in

the air along pacific trade routes and continued efforts into the 1980s to model the

climate’s sensitivity to the buildup of carbon dioxide in the air. Exxon employees

further detailed Exxon’s attempts in the late 1970s to commit itself to ‘“scientific,

fact-based analysis of this important issue[,]’” including efforts to measure how

quickly the Earth’s deep oceans could absorb atmospheric CO2 and develop rigorous

climate models through the use of computer simulations, providing the scientific

basis for the eventual 1982 Primer on carbon dioxide and climate change prepared

by Exxon’s own environmental affairs office.

      47.    The 1982 Primer recognized that heading off global warming ‘“would

require major reductions in fossil fuel combustion[,]’” was marked ‘“not to be

distributed externally,’” and “contained information that ‘[was] given wide

circulation to Exxon management.’” The 1982 Primer further recognized “that

heading off global warming ‘would require major reductions in fossil fuel

combustion”’ because “[u]nless that happened, ‘there are some potentially


                                         19
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 21 of 57 PageID: 21



catastrophic events that must be considered[.]’” [Emphasis added.] The September

15 ICN Article also notes that despite uncertainties surrounding aspects of climate

science, Exxon’s researchers noted ‘“a clear scientific consensus ha[d] emerged’”

regarding global warming by September 1982.

      48.    However, after these initial efforts to obtain a clear picture of climate

change through unbiased science, the September 15 ICN Article notes that Exxon

took a sharp about-face throughout the 1980s. Exxon, at the time, was developing

enormous gas fields off the cost of Indonesia and in the process of researching

synthetic oil made from coal, tar sands, and oil shales that significantly boosted CO2

emissions. By 1988, Exxon had begun financing efforts to amplify doubt about the

state of climate science. Exxon helped found and lead the Global Climate Coalition,

an alliance of some of the world’s largest companies seeking to halt government

efforts to curb fossil fuel emissions. Exxon used the American Petroleum Institute,

right-wing think tanks, campaign contributions, and its own lobbying to push a

narrative that climate science was too uncertain to necessitate cuts in fossil fuel

emissions.

      49.    Exxon’s efforts to cast doubt on climate change continued into the

1990s and beyond. As reported in the September 15 ICN Article, in 1997, Exxon’s

then-CEO Raymond stated that ‘“there’s a lot we really don’t know about how

climate will change in the 21st century and beyond,’” arguing that policies curbing



                                         20
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 22 of 57 PageID: 22



emissions should be pushed back, as ‘“[i]t is highly unlikely that the temperature in

the middle of the next century will be significantly affected whether policies are

enacted now or 20 years from now.’” Exxon’s scientists followed Raymond’s line,

publishing views that ran contrary to the scientific mainstream and which were

characterized in 2006 by the United Kingdom’s science academy as “inaccurate and

misleading” on the question of climate uncertainty.

      50.    A subsequent InsideClimate News article, published on October 22,

2015, and entitled “Exxon Sowed Doubt About Climate Science for Decades by

Stressing Uncertainty” (the “October 22 ICN Article”), further detailed Exxon’s

efforts to muddle the science of climate change, push uncertainty, and influence

public policy in the United States and abroad in the 1990s and beyond. The October

22 ICN Article states, regarding Exxon’s efforts in the 1990s:

      Drilling for Uncertainty

      The IPCC published its first report in 1990. Despite the scientific gaps,
      the panel warned that unrestrained emissions from burning fossil fuels
      would surely warm the planet in the century ahead. The conclusion, the
      IPCC said after intense deliberations, was “certain.” It prescribed deep
      reductions in greenhouse gas emissions to stave off a crisis in the
      coming decades.

      At this crucial juncture, Exxon pivoted toward uncertainty and away
      from the global scientific consensus.

      At the IPCC’s final session to draft its summary for policymakers,
      Exxon’s [Brian] Flannery [one of Exxon’s top climate modelers] was
      in the room as an observer. He took the microphone to challenge both
      the certainty and the remedy. None of the other scientists agreed with


                                         21
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 23 of 57 PageID: 23



      Flannery, and the IPCC brushed off Exxon’s advice to water down the
      report, according to Jeremy Leggett’s eyewitness account in his book,
      The Carbon War.

      At a conference in June 1991, [Michael] MacCracken [a leading
      government scientist on climate change] joined a panel chaired by
      Flannery to work together on a climate change project involving geo-
      engineering.

      The contact, according to MacCracken, led to an unexpected
      solicitation from the oil lobby in Washington. Will Ollison, a science
      adviser at the American Petroleum Institute, in a fax marked urgent,
      asked MacCracken, then at the Lawrence Livermore National
      Laboratory, to write a paper highlighting the scientific uncertainties
      surrounding global warming.

      The API, where Exxon held enormous sway, wanted him to write up
      the complex nuances in plain English – with an emphasis on the
      unknown, not the known.

                                      ***

      Flannery, for his part, continued to emphasize uncertainty. And so
      did Exxon’s new chairman and chief executive, Lee Raymond, who
      spoke of it repeatedly in public.

      “Currently, the scientific evidence is inconclusive as to whether
      human activities are having a significant effect on the global
      climate,” Raymond claimed in a speech delivered in 1996 to the
      Economic Club of Detroit.

      “Many people, politicians and the public alike, believe that global
      warming is a rock-solid certainty,” he said the next year in a speech
      in Beijing. “But it’s not.”

      Addressing the World Petroleum Congress, which was meeting just
      before the conclusion of the Kyoto Protocol negotiations, Raymond
      even disputed that the planet was warming at all. “The earth is cooler
      today than it was 20 years ago,” he said.




                                       22
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 24 of 57 PageID: 24



      That was false. Authoritative climate agencies declared 1997 the
      warmest year ever measured. Decade by decade, the warming has
      continued, in line with the climate models.

      But Raymond, turning his back on Exxon researchers and their state-
      of-the-art work, mocked those climate models.

      “1990’s models were predicting temperature increases of two to five
      degrees Celsius by the year 2100. Last year’s models say one to three
      degrees. Where to next year?”

      “It is highly unlikely,” he said, “that the temperature in the middle of
      the next century will be significantly affected whether policies are
      enacted now or 20 years from now.”

      The Doubt Industry

      Exxon and its allies had been working hard to spread this dilatory
      message.

      First, they set up the Global Climate Coalition (GCC), a lobbying
      partnership of leading oil and automobile companies dedicated to
      defeating controls on carbon pollution.

      “As major corporations with a high level of internal scientific and
      technical expertise, they were aware of and in a position to understand
      the available scientific data,” recounts an essay on corporate
      responsibility for climate change published last month in the peer-
      reviewed journal Climatic Change.

      “From 1989 to 2002, the GCC led an aggressive lobbying and
      advertising campaign aimed at achieving these goals by sowing doubt
      about the integrity of the IPCC and the scientific evidence that heat-
      trapping emissions from burning fossil fuels drive global warming,”
      says the article, by Harvard climate science historian Naomi Oreskes
      and two co-authors.

                                       ***




                                        23
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 25 of 57 PageID: 25



      Then, in 1998 Exxon also helped create the Global Climate Science
      Team, an effort involving Randy Randol, the company’s top lobbyist,
      and Joe Walker, a public relations representative for API.

      Their memo, leaked to The New York Times, asserted that it is “not
      known for sure whether (a) climate change actually is occurring, or (b)
      if it is, whether humans really have any influence on it.” Opponents of
      the Kyoto treaty, it complained, “have done little to build a case against
      precipitous action on climate change based on the scientific
      uncertainty.”

      The memo declared: “Victory will be achieved when average citizens
      ‘understand’ (recognize) uncertainties in climate science,” and when
      “recognition of uncertainty becomes part of the ‘conventional
      wisdom.’”

[Emphasis added and in original.]
      51.   The October 22 ICN Article also detailed Exxon’s intensified efforts to

push uncertainty regarding climate change at the turn of the century through 2015,

as Exxon became cozy with the Bush administration and its lobbying activity:

      [T]he clashes continued between the scientific establishment and
      Exxon’s purveyors of uncertainty.

      The Royal Society of the United Kingdom, for centuries a renowned
      arbiter of science, harshly criticized Exxon in 2006 for publishing
      “very misleading” statements about the IPCC’s Third Assessment
      Report. The IPCC found that most of the observed warming of the
      planet in the late 20th century was probably caused by humans.

      The Society’s communications manager Bob Ward reminded Exxon
      pointedly that one of its own scientists had contributed to the IPCC
      chapter in question.

      The Royal Society said it had no problem with Exxon funding
      scientific research, but “we do have concerns about ExxonMobil’s
      funding of lobby groups that seek to misrepresent the scientific
      evidence relating to climate change.”


                                         24
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 26 of 57 PageID: 26




      Ward said Exxon was funding at least 39 organizations “featuring
      information on their websites that misrepresented the science on
      climate change, by outright denial of the evidence that greenhouse
      gases are driving climate change, or by overstating the amount and
      significance of uncertainty in knowledge.”

                                      ***

      Exxon’s uncertainty campaign was detailed in three exhaustive reports
      published in 2007 by the Union of Concerned Scientists and the
      Government Accountability Project.

      At a Congressional hearing in 2007, Harvard scientist James McCarthy,
      who was a member of the UCS board and the newly elected president
      of the American Association for the Advancement of Science, declared:
      “The Bush administration and a network of Exxon-funded,
      ExxonMobil funded organizations have sought to distort, manipulate
      and suppress climate science so as to confuse the American public
      about the urgency of the global warming problem, and thus, forestall a
      strong policy response.”

      To this day, top Exxon officials sometimes argue that models are no
      basis for policy.

      While Rex Tillerson, the current chairman, doesn’t echo Lee
      Raymond’s science denial in his formal speeches, he sometimes
      backslides when speaking off the cuff.

      At Exxon’s annual meeting in 2015, Tillerson said it would be best to
      wait for more solid science before acting on climate change. “What if
      everything we do, it turns out our models are lousy, and we don’t get
      the effects we predict?” he asked.

[Emphasis added.]
      52.   At roughly the same time as InsideClimate News published the final

articles of its Exxon exposé, an independent study confirmed that Exxon and its

worldwide affiliates crafted a public policy position that sought to downplay the



                                       25
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 27 of 57 PageID: 27



certainty of global warming, while in possession of information collected and

analyzed by researchers and engineers directly contradicting that position.

Specifically, Exxon had modeled how the Arctic would respond to increased carbon

dioxide in the atmosphere, finding that the burning of fossil fuels would lead to

widespread losses in sea ice. As The Los Angeles Times described in an October 9,

2015, article, titled “What Exxon knew about the Earth’s melting Arctic”:

      The gulf between Exxon’s internal and external approach to climate
      change from the 1980s through the early 2000s was evident in a
      review of hundreds of internal documents, decades of peer-reviewed
      published material and dozens of interviews conducted by Columbia
      University’s Energy & Environmental Reporting Project and the Los
      Angeles Times.

                                       ***

      Since the late 1970s and into the 1980s, Exxon had been at the forefront
      of climate change research, funding its own internal science as well as
      research from outside experts at Columbia University and MIT.

      With company support, [Ken] Croasdale [senior ice researcher for
      Exxon’s Canadian subsidiary] spearheaded the company’s efforts to
      understand climate change’s effects on its Arctic operations. A
      company such as Exxon, he said, “should be a little bit ahead of the
      game trying to figure out what it was all about.”

      Exxon Mobil describes its efforts in those years as standard operating
      procedure. “Our researchers considered a wide range of potential
      scenarios, of which potential climate change impacts such as rising sea
      levels was just one,” said Alan Jeffers, a spokesman for Exxon Mobil.

      The Arctic seemed an obvious region to study, Croasdale and other
      experts said, because it was likely to be most affected by global
      warming.



                                        26
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 28 of 57 PageID: 28



      That reasoning was backed by models built by Exxon scientists,
      including Flannery, as well as Marty Hoffert, a New York University
      physicist. Their work, published in 1984, showed that global warming
      would be most pronounced near the poles.

      Between 1986, when Croasdale took the reins of Imperial’s frontier
      research team, until 1992, when he left the company, his team of
      engineers and scientists used the global circulation models developed
      by the Canadian Climate Centre and NASA’s Goddard Institute for
      Space Studies to anticipate how climate change could affect a variety
      of operations in the Arctic.

      These were the same models that – for the next two decades – Exxon’s
      executives publicly dismissed as unreliable and based on uncertain
      science. As Chief Executive Lee Raymond explained at an annual
      meeting in 1999, future climate “projections are based on completely
      unproven climate models, or, more often, on sheer speculation.”

      One of the first areas the company looked at was how the Beaufort Sea
      could respond to a doubling of carbon dioxide in the atmosphere, which
      the models predicted would happen by 2050.

                                      ***

      Exxon Mobil declined to respond to requests for comment on what
      steps it took as a result of its scientists’ warnings. According to
      Flannery, the company’s in-house climate expert, much of the work of
      shoring up support for the infrastructure was done as routine
      maintenance.

      “You build it into your ongoing system and it becomes a part of what
      you do,” he said.

      Today, as Exxon’s scientists predicted 25 years ago, Canada’s
      Northwest Territories has experienced some of the most dramatic
      effects of global warming. While the rest of the planet has seen an
      average increase of roughly 1.5 degrees in the last 100 years, the
      northern reaches of the province have warmed by 5.4 degrees and
      temperatures in central regions have increased by 3.6 degrees.

[Emphasis added.]

                                       27
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 29 of 57 PageID: 29



      C.    Exxon Pursues an Extensive Climate Denial Campaign Despite
            Extensive Internal Scientific Knowledge to the Contrary

      53.   As the scientific consensus on climate change emerged and

strengthened, Exxon attacked the consensus and exaggerated the uncertainties in

order to undermine support for action. Researchers from Harvard University, the

University of Bristol, and George Mason University, working in tandem to review

internal Exxon corporate documents, concluded that the fossil duel industry,

including Exxon, has subjected the American public to a “well-funded, well-

orchestrated disinformation campaign about the reality and severity of human-

caused climate change.”3 The researchers published the contents of internal Exxon

memos from 1988, 1989, and 1998 to show how Exxon’s public relations strategy

evolved into a disinformation campaign:




3
      John Cook, et al., America Misled: How the fossil fuel industry deliberately
misled Americans about climate change, GEORGE MASON UNIV. CTR. FOR CLIMATE
CHANGE COMMC’N (Oct. 2019), https://www.climatechangecommunication.org/wp-
content/uploads/2019/10/America_Misled.pdf.

                                       28
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 30 of 57 PageID: 30




      54.   This internal policy to spread disinformation and create uncertainty in

the American public was effectively carried out by the Company. For example, an

Exxon advertisement published in The New York Times in March 2000, entitled

“Unsettled Science,” reads as follows:

      Knowing that weather forecasts are reliable for a few days at best, we
      should recognize the enormous challenge facing scientists seeking to


                                         29
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 31 of 57 PageID: 31



      protect climate change and its impact over the next century. In spite
      of everyone’s desire for clear answers, it is not surprising that
      fundamental gaps in knowledge leave scientists unable to make reliable
      predictions about future changes.

      A recent report from the National Research Council (NRC) raises
      important issues, including these still-unanswered questions (1) Has
      human activity already begun to change temperature and the climate,
      and (2) How significant will future change be?

      The NRC report confirms that Earth’s surface temperature has risen by
      about 1 degree Fahrenheit over the past 150 years. Some use this result
      to claim that humans are causing global warming, and they point to
      storms or floods to say that dangerous impacts are already under way.
      Yet scientists remain unable to confirm either connection.

      Geological evidence indicates that climate and greenhouse gas levels
      experience significant natural variability for reasons having nothing to
      do with human activity. Historical records and current scientific
      evidence show that Europe and North America experienced a medieval
      warm period one thousand years ago, followed centuries later by a little
      ice age. The geological record shows even larger changes throughout
      Earth’s history. Against this backdrop of large poorly understood
      natural variability, it is impossible for scientists to attribute the recent
      small surface temperature increase to human causes.

      Moreover, computer models relied upon by climate scientists predict
      that lower atmospheric temperatures will rise as fast as or faster than
      temperatures at the surface. However, only within the last 20 years
      have reliable global measurements of temperatures in the lower
      atmosphere been available through the use of satellite technology.
      These measurements show little if any warming.

      Even less is known about the potential positive or negative impacts of
      climate change. In fact, many studies and field experiments have
      demonstrated that increased levels of carbon dioxide can promote
      crop and forest growth.

      So, while some argue that the science debate is settled and
      governments should focus only on near-term policies–that is empty
      rhetoric. Inevitably, future scientific research will help us understand

                                          30
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 32 of 57 PageID: 32



      how human actions and natural climate change may affect the world
      and will help determine what actions may be desirable to address the
      long-term.

      Science has given us enough information to know that climate changes
      may pose long-term risks. Natural variability and human activity may
      lead to climate change that could be significant and perhaps both
      positive and negative. Consequently, people, companies and
      governments should take responsible actions now to address the issue.

      One essential step is to encourage development of lower-emission
      technologies to meet our future needs for energy. We’ll next look at the
      promise of technology and what is being done today.

[Emphasis added and in original.]
      55.   Through editorial-style advertisements, such as the foregoing

“advertorial,” Exxon cast doubt on the scientific consensus regarding man-made

climate change, measurable changes in surface temperatures, computer models

relied upon to predict future climate change, and even whether climate change would

have a negative impact – despite the research conducted, consensus formed, and

internal knowledge disseminated by the Company’s own scientists to the contrary.

As independently verified in a study conducted by Harvard University researchers,

including an empirical document-by-document textual content analysis and

comparison of 187 climate change communications from Exxon, “[w]e conclude

that Exxon[] contributed to advancing climate science–by way of its scientists’

academic publications–but promoted doubt about it in advertorials. Given this




                                        31
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 33 of 57 PageID: 33



discrepancy, we conclude that Exxon[] misled the public.”4 [Emphasis added.]

Documents available to the researches showed a systemic, quantifiable discrepancy

between what Exxon’s scientists and executives discussed about climate change in

private and academic circles, and what the Company presented to the general public.

      56.    Exxon published additional advertorials repeatedly emphasizing a

narrative of scientific uncertainty that Exxon knew to be false through the late 1990s

and as late as 2004. These advertorials stated, inter alia:

      •     “[t]he science of climate change is too uncertain to mandate a plan
            of action” (“Reset the Alarm”);

      •     “[w]e don’t know enough about the factors that affect global
            warming and the degree to which–if any–that man-made emissions
            (namely, carbon dioxide) contribute to increases in Earth’s
            temperature” (“Climate change: a prudent approach”);

      •     “climatologists are still uncertain how–or even if–the buildup of
            man-made greenhouse gases is linked to global warming”
            (“Climate change: where we come out”);

      •     “there is a high degree of uncertainty over timing and magnitude
            of the potential impacts that man-made emissions of greenhouse
            gases have on climate” (“Climate change: a degree of
            uncertainty”); and

      •     “scientific uncertainties continue to limit our ability to make
            objective, quantitative determinations regarding the human role in
            recent climate change or the degree and consequences of future
            change.” (“Weather and climate”).


4
       Geoffrey Supran and Namoi Oreskes, Assessing ExxonMobil’s Climate
Change Communications, ENVIRON. RES. LETTERS (2017), https://iopscience.iop.
org/article/10.1088/1748-9326/aa815f/pdf.

                                         32
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 34 of 57 PageID: 34



      57.   Exxon continued its campaign to downplay and obscure the risks posed

by climate change through the 2000s and 2010s, through direct statements,

statements made through proxies, and other indirect means.

      58.   For instance, the Royal Society of London for Improving Natural

Knowledge (the “Royal Society”), the independent scientific academy of the United

Kingdom and oldest scientific academy in continuous existence in the world,

revealed in a September 2006 public letter to Exxon that the Company had funded

39 groups in the United States to spread doubt and confuse the public about the

science of climate change. The Royal Society letter also documented that Exxon

had spent more than $2.9 million in 2005 alone to fund these groups.

      59.   The Royal Society expressed concern “about the support that Exxon[]

has been giving to organisations that have been misinforming the public about the

science of climate change.” The Royal Society also criticized the Company for

making misleading statements in its Corporate Citizenship Report that warming

observations are based on expert judgment rather than objective statistical methods.

The Royal Society pointed out that statements from Exxon’s documents “are not

consistent with the scientific literature that has been published on this issue” and

documented that Exxon’s public statements regarding the uncertainty of climate

science were contradicted by research conducted by Exxon’s own scientists.




                                        33
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 35 of 57 PageID: 35



      60.    Until at least 2009, Exxon also funded fringe research without any

significant support in the scientific community to cast doubt on the role of fossil

fuels in causing climate change. For example, Exxon funded research by Wei-Hock

Soon (“Soon”), a part-time employee of the Harvard-Smithsonian Center for

Astrophysics, who holds a degree in aerospace engineering and claimed variations

in the sun’s energy was the primary cause of recent global warming, not human

activity, including the combustion of fossil fuels. Soon presented his conclusions to

Congress, state legislatures, and the media in a manner that was intended to reach

the general public. According to media reports, Soon accepted over a million dollars

from Exxon and other companies in the fossil fuel industry, and he failed to disclose

that conflict of interest in his published scientific research papers. In correspondence

with his patrons, Soon described many of his scientific papers as “deliverables” he

completed in exchange for their payments.

      61.    Exxon’s disinformation campaign is also confirmed by the 2007

testimony of Harvard University’s Dr. James McCarthy (“McCarthy”) to a

subcommittee of the U.S. House of Representatives’ Committee on Science and

Technology. McCarthy noted that Exxon had funded a network of 43 organizations

“to distort, manipulate and suppress climate science, so as to confuse the American

public about the reality and urgency of the global warming problem, and thus

forestall a strong policy response.” Its funding of such groups that deny and



                                          34
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 36 of 57 PageID: 36



downplay climate change, including funding of the American Council on Science

and Health, continues to this day.

      62.    Exxon’s own senior executives also continue to downplay the risks that

adhere to climate change as well. For example, in a June 2012 speech to the Council

on Foreign Relations, Exxon’s then-CEO Tillerson told his audience, comprised of

investment professionals and journalists, among others, that there are “much more

pressing priorities” than climate change and that climate change is an “engineering

problem, and it has engineering solutions.” Tillerson also represented at Exxon’s

2015 annual shareholders meeting that “we don’t really know what the climate

effects of 600 ppm [parts per million of carbon dioxide] versus 450 ppm will be,

because the [climate] models simply are not that good.”

      D.     State Attorneys General and Private Parties File Claims Against
             the Company for Its Climate Change Deception

      63.    In March 2016, the coalition of 17 State AGs pledged to hold fossil fuel

companies accountable for their conduct involving climate change. Despite attempts

by Exxon to quash, block, and otherwise delay the subpoenas issued by the State

AGs in pursuit of this goal, the State AG claims have proceeded, resulting in two

lawsuits filed against the Company: (1) Commonwealth of Mass. v. Exxon Mobil

Corp., No. 1984CV03333 (Mass. Super. Ct., Suffolk Cty. Oct. 24, 2019) (“MassAG

Complaint”); and (2) People of the State of N.Y. v. Exxon Mobile Corp., Index No.




                                        35
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 37 of 57 PageID: 37



452044/2018 (N.Y. Sup. Ct., N.Y. Cty. Oct. 24, 2018) (“NYAG Complaint” and

collectively, “State AG Complaints”).

      The NYAG Complaint

      64.    As both of the State AG Complaints allege, Exxon’s misrepresentations

worked a fraud on and otherwise deceived Exxon shareholders.              The NYAG

Complaint, alleging that Exxon had committed securities fraud, focused on three

categories of deceptive representations from the Company.

      65.    First. The first category of misrepresentations the NYAG Complaint

alleges relates to Exxon’s use of a “proxy cost” in its cost projections. The NYAG

Complaint alleges that Exxon repeatedly and falsely assured investors that it has

taken active and consistent steps to protect the Company’s value from the risk that

climate change regulation poses to its business. Exxon touted as a key safeguard its

application of a “proxy cost” to represent the costs of greenhouse gas emissions in

its long-term projections for purposes of business planning, investment decision-

making, and financial reporting. The proxy cost is a cost that is included in economic

projections as a proxy, or stand-in, for the likely effects of expected future events.

      66.    Exxon falsely represented that it applied escalating proxy costs of

greenhouse gas emissions in its economic projections as a proxy for increasing

regulatory costs resulting from the increasingly stringent climate regulations that it




                                          36
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 38 of 57 PageID: 38



expected. Exxon further represented that it used a specific set of proxy costs across

all business units and that it had been applying these proxy costs since 2007.

      67.    The NYAG Complaint alleges that Exxon’s statements were materially

false and misleading and that Exxon frequently deviated from its public

representations by: (i) applying a lower, undisclosed proxy cost based on internal

guidance; (ii) applying even lower costs based on existing regulations and holding

those costs flat for decades into the future, in lieu of applying an escalating proxy

cost; and (iii) applying no cost associated with greenhouse gas emissions at all.

      68.    These misrepresentations were substantial – had Exxon applied its

proxy costs in the manner it publicly represented, it would have projected billions of

dollars of additional greenhouse gas-related costs and would have projected total

greenhouse gas-related costs of over $7 billion in 2040 alone. But, because it did

not incorporate such costs in its investment decision-making, business planning, and

financial reporting in the manner it represented, Exxon’s financial vulnerability to

climate change regulation was significantly understated and greater in reality than it

led investors to believe.

      69.    Second. Exxon also did not apply a proxy cost for greenhouse gas

emissions, as it represented in projecting oil and gas demand, oil and gas prices, or

the Company’s revenues. One aspect of Exxon’s business decisions, planning, and

reporting is the projection of its revenues, which are influenced by the Company’s



                                         37
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 39 of 57 PageID: 39



expectations as to future oil and gas prices. Because future climate policies may

influence demand for oil and gas, which affects oil and gas prices, Exxon represented

that it applied a proxy cost of greenhouse gas emissions in estimating demand, just

as it represented that it had applied a proxy for its own costs. For example, then-

CEO Tillerson told research analysts that the Company’s “demand projections

anticipate government policies will impose rising costs on carbon dioxide

emissions.”

      70.     As the NYAG Complaint alleges, however, Exxon’s actual application

of proxy costs to its demand, price, and revenue projections deviated from the

Company’s representations in two important ways: (i) contrary to its representations,

Exxon did not apply its proxy cost in estimating demand in the transportation sector;

and (ii) the projected oil and gas prices that Exxon applied in its economic models

were set with little reference to the Company’s demand analysis. As a result,

Exxon’s publicly represented proxy costs did not meaningfully influence its revenue

projections, rendering the Company’s proxy cost-related representations misleading.

      71.     Third. The final category of fraudulent representations alleged in the

NYAG Complaint regards Exxon’s conclusion that it was “confident that none of

[its] hydrocarbon reserves are now or will become ‘stranded’” and that it “does not

believe current investments in new reserves are exposed to the risk of stranded

assets.” Exxon’s representation that it was not subject to stranded asset risk – and



                                         38
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 40 of 57 PageID: 40



would not need to abandon its hydrocarbon assets – was a purported analysis it had

conducted showing that governments would not impose more stringent climate

regulations, as distributed repeatedly to investors.

      72.    The purported analysis is alleged to be materially misleading because

it referred to a “two degree” scenario and purported to show that governments would

not impose more stringent climate regulations to achieve the scenario. The “two

degree” scenario refers to a scenario in which deep cuts in global greenhouse gas

emissions are achieved to limit the increase in global temperatures to below two

degrees Celsius above pre-industrial levels. The exploitation of much of the world’s

remaining fossil fuel reserves is widely thought to be inconsistent with achieving the

two degree scenario. According to experts, only 20% of fossil fuel reserves of oil,

gas, and coal could be used, while the remaining 80% of fossil fuel reserves would

be subject to impairment and stranded.

      73.    Despite investors’ and regulators’ concerns, Exxon concluded that a

“two degree” scenario is “highly unlikely” to occur because such a scenario would

impose enormous CO2 costs on consumers, and Exxon therefore does not face a risk

of its assets becoming stranded.       This conclusion, according to the NYAG

Complaint, rested upon a deeply misleading analysis that was purportedly supported

by government and academic data, when, in fact, it was not.




                                          39
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 41 of 57 PageID: 41



      The MassAG Complaint

      74.      The MassAG Complaint alleges further deceptive disclosures from

Exxon to its shareholders. In addition to echoing the NYAG Complaint regarding

Exxon’s fraudulent representations regarding the use of “proxy costs” to account for

assets and risks related to its business, the MassAG Complaint also asserts a swathe

of claims against Exxon for failing to adequately inform shareholders regarding the

material risk that climate change posed to its business more broadly.

      75.      The MassAG Complaint specifically alleges that Exxon employed a

broad strategy of deceptive communications in its climate risk disclosures in

asserting that Exxon has accounted for, and is responsibly managing, climate change

risks and that in any event, they pose no meaningful threat to the Company’s

business model, its assets, or the value of its securities. The MassAG Complaint

identifies these communications as deceptive because they “deny or ignore the

numerous systemic risks that climate change presents to the global economy, the

world’s financial markets, the fossil fuel industry, and ultimately Exxon[]’s own

business[.]”

      76.      According to the MassAG Complaint, Exxon has never publicly

acknowledged or accounted for the way these systemic risks would affect its

business, the fossil fuel industry generally, the world’s financial markets, or the

global economy on which Exxon’s projections of ever-increasing fossil fuel demand



                                        40
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 42 of 57 PageID: 42



rest. Citing to Exxon’s long history of researching and obtaining, then publicly

denying, the knowledge it attained from climate change science, the MassAG

Complaint alleges that Exxon’s climate risk disclosures have obscured and had the

effect of worsening the systemic risks identified by regulators to the world’s

financial system.

      77.    The MassAG Complaint notes that Exxon’s affirmative disclosures not

only fail to disclose system risks, but, in many cases, also deceptively deny and

downplay them. Under the guise of thought leadership and economic expertise,

Exxon’s energy projections comprise a comprehensive, forward-looking set of

expectations about future economic conditions and energy resources. It is among

the only energy companies in the world that compile and produce such detailed

projections. By design, Exxon’s projections are closely watched and credited by

investors, analysts, and other market participants.

      78.    Specifically, the MassAG Complaint identifies a key 2014 publication

from Exxon, entitled “Managing the Risks,” which it issued to address shareholder

concerns regarding the Company’s climate risk management.           The MassAG

Complaint notes that Exxon’s claims in that publication that “we are confident that

none of our hydrocarbon reserves are now or will become ‘stranded’” and

“producing these assets is essential to meeting growing energy demand worldwide”

fail to adequately disclose the risk that climate change poses to Exxon’s business,



                                         41
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 43 of 57 PageID: 43



based on Exxon’s own internal projections it had been developing since the 1970s.

The MassAG Complaint also takes umbrage with Exxon’s claims regarding the

potential for renewable energy to displace fossil fuels through 2040 in stating that

“renewable sources, such as solar and wind, despite very rapid growth rates, cannot

scale up quickly enough to meet global demand growth while at the same time

displacing more traditional sources of energy.”

      79.   The 2014 “Managing the Risks” publication is also alleged to be false

and misleading in concluding that risks to Exxon’s business from policy responses

to climate change are “highly unlikely” because:

      [T]he scenario where governments restrict hydrocarbon production in
      a way to reduce [greenhouse gas] emissions 80 percent during the
      Outlook period [through 2040] is highly unlikely. The Outlook
      demonstrates that the world will require all the carbon-based energy
      that ExxonMobil plans to produce during the Outlook period. Also . . .
      we do not anticipate society being able to supplant traditional carbon-
      based forms of energy with other energy forms, such as renewables, to
      the extent needed to meet this carbon budget during the Outlook
      period[.]

                                       ***

      [W]e do not believe a scenario consistent with reducing [greenhouse
      gas] emissions by 80 percent by 2050, as suggested by the “low carbon
      scenario,” lies within the “reasonably likely to occur” range of planning
      assumptions, since we consider the scenario highly unlikely[.]

                                       ***

      [T]he company does not believe current investments in new reserves
      are exposed to the risk of stranded assets, given the rising global need
      for energy[.]


                                        42
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 44 of 57 PageID: 44



      80.    The MassAG Complaint argues that Exxon’s efforts constitute a

sophisticated, global, multi-decade effort to influence financial markets, and the

Company’s shareholders and prospective shareholders in particular, to credit

Exxon’s representations about climate change and its risks and accept Exxon’s

supposed expert conclusions about energy trends and Exxon’s self-serving global

energy demand projections. As alleged in the MassAG Complaint, Exxon ignores

the systemic risks to the fossil fuel industry presented by sudden or dramatic changes

to the industry’s economic health. As in the thermal coal mining and coal-fired

electric generation industries in the United States, where coal consumption was 44%

lower in 2018 than its 2007 peak, a dramatic shift away from other fossil fuels could

severely limit investment, underwriting, and insurance for these industries. Further,

Exxon has completely discounted the calamitous costs imposed by climate change,

including in countries, like India, that are already experiencing devastating climate

change impacts and so are unlikely to turn to fossil fuels to sustain economic growth.

      The Securities Action

      81.    The Company, along with Defendants Tillerson and Swiger, also

currently faces a securities class action, filed in the U.S. District Court for the

Northern District of Texas and captioned Ramirez Jr. v. Exxon Mobil Corp., No.

3:16-cv-03111-K (“Securities Action”). On August 14, 2018, U.S. District Judge

Kinkeade denied Exxon’s motion to dismiss because the amended complaint



                                         43
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 45 of 57 PageID: 45



sufficiently alleged that the Company issued material misstatements regarding:

(i) its use of proxy costs of carbon in its investment and business decisions; (ii) the

value of its Rocky Mountain dry gas operations in 2015, which was impaired due to

falling commodity prices; (iii) the profitability of its bitumen reserves in Canada,

which were operating at a loss for three months; (iv) the profitability of its Kearl

reserves, which were no longer expected to generate sufficient revenue to recover

project costs and would therefore be debooked by the end of fiscal 2016; and (v) the

proxy cost of carbon used in internal strategic decisions, which was significantly

higher than publicly reported.

                        DAMAGES TO THE COMPANY

      82.    The Individual Defendants’ misconduct and breaches of their fiduciary

duties have severely damaged the Company’s reputation and goodwill, negatively

impacted the Company’s competitive position, negatively impacted the Company’s

financial position, exposed the Company to potentially massive liability arising from

lawsuits and investigations, and has imperiled the Company’s future projects.

               DERIVATIVE AND DEMAND ALLEGATIONS

      83.    Plaintiff brings this action derivatively in the right and for the benefit

of Exxon to redress the breaches of fiduciary duty and other violations of law

committed by the Individual Defendants, as alleged herein.




                                         44
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 46 of 57 PageID: 46



      84.    Plaintiff will adequately and fairly represent the interests of Exxon and

its stockholders in enforcing and prosecuting the Company’s rights, and Plaintiff has

retained counsel experienced in prosecuting this type of derivative action. Plaintiff

has continuously held Exxon stock throughout the Relevant Period and will continue

to hold Exxon stock through the resolution of this action.

      85.    On November 2, 2018, Plaintiff, through its counsel, made a demand

on the Board to commence this action (the “Demand”). In the Demand, Plaintiff

demanded that the Board take the following action:

             (a)   pursue full corrective action, including commencing legal

      proceedings for claims of securities and other fraud, breach of fiduciary duty,

      unjust enrichment, and corporate waste against any current and former

      directors, officers, or employees who have been responsible for the harm

      described herein, including the following directors and officers who violated

      their fiduciary duties to the Company:

                   1)   Rex W. Tillerson;
                   2)   Mark W. Albers;
                   3)   Andrew P. Swiger;
                   4)   Donald D. Humphreys;
                   5)   Michael J. Dolan;
                   6)   Darren W. Woods;
                   7)   Jack P. Williams; and

             (b)   implement corporate governance reforms designed to address

      and prevent future instances of the wrongdoing described herein.



                                         45
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 47 of 57 PageID: 47



      86.    Counsel for Exxon responded to Plaintiff’s Demand on November 12,

2018, representing that the Company had designated a group of three purportedly

outside directors to oversee an “in-depth review” of the allegations in the Demand.

Counsel for Exxon also represented that the review would include monitoring of the

trial of the action brought by the New York Attorney General, which was expected

to take place in 2019. The Company did not represent that it would take any other

action in response to the Demand.

                         FIRST CLAIM FOR RELIEF
       (Against the Individual Defendants for Breach of Fiduciary Duty)

      87.    Plaintiff incorporates by reference and realleges each and every

allegation contained above as though fully set forth herein.

      88.    Defendants each owe Exxon and its stockholders the highest fiduciary

duties of loyalty, good faith, fair dealing, due care, candor, and oversight in

managing and administering the Company’s affairs.

      89.    Defendants knowingly, intentionally, and fraudulently violated and

breached their fiduciary duties of good faith, fair dealing, loyalty, due care, candor,

and oversight as a result of the misconduct described above.

      90.    The Individual Defendants have a duty to the Company and its

stockholders to establish and maintain adequate internal controls to ensure the

Company was operated in a prudent and lawful manner. The Individual Defendants

have an affirmative obligation to maintain an internal control system to uncover


                                         46
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 48 of 57 PageID: 48



wrongdoing and to act when informed of wrongdoing. Moreover, the Individual

Defendants have an obligation to ensure that at all times, the Company, its officers,

and its directors act in compliance with the law, as detailed herein.

      91.    The Individual Defendants engaged in a sustained and systematic

failure to properly exercise their fiduciary duties. Among other things:

             (a)   Individual Defendants breached their fiduciary duties by failing

      to ensure that Exxon had adequate internal controls, risk management

      procedures, and other policies in violation of federal and state laws and

      regulations and Exxon’s Corporate Governance Guidelines; and

             (b)   Individual Defendants breached their fiduciary duties by

      violating the Company’s Corporate Governance Guidelines, Code of Business

      Ethics, and other duties required of Board members, as set forth in the Audit

      Committee Charter, Articles of Incorporation, and other corporate governance

      documents.

      92.    The Individual Defendants each knowingly, intentionally, or

fraudulently approved the issuance of false statements that misrepresented and failed

to disclose material information concerning the Company in violation of their

fiduciary duties. These actions could not have been a good faith exercise of prudent

business judgment to protect and promote the Company’s corporate interests.




                                         47
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 49 of 57 PageID: 49



      93.    As a direct and proximate result of the Individual Defendants’ breaches

of their fiduciary duties, Exxon has sustained significant damages, including

damages to its stock price and market capitalization, and suffered damage to its

corporate image and goodwill. Damages also include, among other things, the cost

of defending Exxon against two related civil lawsuits brought by the states of New

York and Massachusetts and the stockholder class action lawsuit alleging securities

fraud. As a result of the misconduct alleged herein, the Individual Defendants are

liable to the Company and their continuing violations of duty should be enjoined.

                       SECOND CLAIM FOR RELIEF
      (Against the Individual Defendants for Waste of Corporate Assets)

      94.    Plaintiff incorporates by reference and realleges each and every

allegation contained above as though fully set forth herein.

      95.    By their wrongful acts and omissions, the Individual Defendants were

unjustly enriched at the expense, and to the detriment, of Exxon and its stockholders.

      96.    The Individual Defendants were unjustly enriched for years as a result

of compensation, stock options, stock awards, executive bonuses and directors’ fees,

and other remuneration they received while breaching their fiduciary duties owed to

the Company.

      97.    Plaintiff, as a stockholder and representative of Exxon, seeks restitution

from the Individual Defendants and an order from this Court disgorging all profits,




                                         48
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 50 of 57 PageID: 50



benefits, stock options, stock awards, and other compensation obtained by the

Individual Defendants from their wrongful conduct and fiduciary breaches.

      98.     Plaintiff, on behalf of Exxon, has no adequate remedy at law.

                          THIRD CLAIM FOR RELIEF
            (Against the Individual Defendants for Unjust Enrichment)

      99.     Plaintiff incorporates by reference and realleges each and every

allegation contained above as though fully set forth herein.

      100. The Individual Defendants owed and owe fiduciary duties to the

Company to disclose material information to the Company’s shareholders and

refrain from using non-public material information in connection with trading their

personal holdings of Exxon stock.

      101. The Individual Defendants knew and understood, but concealed, the

following non-public material facts: (i) Exxon’s use of a “proxy cost” for both its

cost projections and product demand, pricing, and revenue estimates failed to take

into account internal knowledge about greenhouse gas emissions and climate

change, and so failed to meaningfully or accurately influence the Company’s

disclosures regarding these metrics; (ii) Exxon also failed to accurately disclose the

proxy cost of carbon used in internal strategic decisions, which was significantly

higher from the proxy costs publicly reported; (iii) Exxon failed to disclose the risk

that a large portion of its purported assets were and are subject to a significant risk

that they will be “stranded” because the world cannot support the burning of all of


                                         49
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 51 of 57 PageID: 51



the fossil fuels Exxon claims as assets without undergoing catastrophic climate

change; (iv) Exxon failed to disclose that it employed a broad strategy of deceptive

communications in its climate risk disclosures in asserting that Exxon has accounted

for and is responsibly managing climate change risks and that in any event, they pose

no meaningful threat to the Company’s business model, its assets, or the value of its

securities; (v) Exxon failed to disclose and, in fact, affirmatively denied the

numerous systemic risks that climate change presents to the global economy, the

world’s financial markets, the fossil fuel industry, and ultimately ExxonMobil’s own

business; (vi) Exxon failed to accurately disclose the value of its Rocky Mountain

dry gas operations in 2015, which was impaired due to falling commodity prices;

(vii) Exxon failed to accurately disclose the profitability of its bitumen reserves in

Canada, which were operating at a loss for three months; (viii) Exxon failed to

accurately disclose the profitability of its Kearl reserves, which were no longer

expected to generate sufficient revenue to recover project costs and would therefore

be debooked by the end of fiscal 2016; and (ix) that as a result of the foregoing,

Exxon’s positive statements about its business, operations, and prospects were

materially misleading and/or lacked a reasonable basis.




                                         50
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 52 of 57 PageID: 52



                      FOURTH CLAIM FOR RELIEF
        (Against the Class Action Defendants for Contribution Under
                    §§10(b) and 21D of the Exchange Act)
      102. Plaintiff incorporates by reference and realleges each and every

allegation contained above as though fully set forth herein.

      103. The Class Action Defendants, along with the Company, are all named-

defendants in the Securities Action, which alleges that the Company and Class

Action Defendants violated §§10(b) and 20(a) of the Exchange Act.

      104. If the Company is found liable for violating the aforementioned federal

securities laws, the Company’s liability will be a direct result of the intentional,

knowing, or reckless acts or omissions of some or all of the Class Action Defendants.

      105. As directors and officers of Exxon, the Class Action Defendants had

the power and/or ability to, and did, directly or indirectly control or influence the

Company’s general affairs, including the content of public statements about Exxon

and had the power and/or ability directly or indirectly to control or influence the

specific corporate statements and conduct that violated §10(b) of the Exchange Act

and SEC Rule 10b-5 promulgated thereunder.

      106. Moreover, the Class Action Defendants, themselves, are liable under

§10(b) of the Exchange Act, pursuant to which there is a private right of action for

contribution, and §21D of the Exchange Act, which governs the application of any

private right of action for contribution asserted pursuant to the Exchange Act.



                                         51
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 53 of 57 PageID: 53



       107. Thus, the Company is entitled to all appropriate contribution or

indemnification from the Class Action Defendants.

                        FIFTH CLAIM FOR RELIEF
            (Against the Class Action Defendants for Violations of
                         §29(b) of the Exchange Act)
       108. Plaintiff incorporates by reference and realleges each and every

allegation contained above as though fully set forth herein.

       109. The Class Action Defendants, along with the Company, are all named-

defendants in the Securities Action, which alleges that the Company and Class

Action Defendants violated §§10(b) and 20(a) of the Exchange Act during the time

they entered into contracts with Exxon regarding their compensation.

       110. Section 29(b) of the Exchange Act provides equitable remedies that

include, among other things, provisions allowing for the voiding of contracts where

the performance of the contract involved violation of any provision of the Exchange

Act.

       111. The Class Action Defendants violated provisions of the Exchange Act

while performing their duties arising under various employment and other

agreements they entered into with Exxon.

       112. Exxon was, and is, an innocent party with respect to the Exchange Act

violations of the Class Action Defendants.




                                         52
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 54 of 57 PageID: 54



       113. Plaintiff, on behalf of Exxon, seeks equitable remedies in the form of

injunctive relief barring these Class Action Defendants from asserting breach of

contract by Exxon in any action by Plaintiff on behalf of Exxon to return

compensation from these Class Action Defendants.

                             PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks the following relief:

       A.    A finding that Defendants breached their fiduciary duties;

       B.    An award against all of the Individual Defendants, and in favor of the

Company, for the amount of all damages sustained by Exxon as a result of the

Individual Defendants’ breaches of fiduciary duties and unjust enrichment, including

any and all damages compensable by statute and/or law, as well as disgorgement of

all profits, benefits, and other compensation that the Individual Defendants obtained

because of the misconduct alleged herein, together with pre- and post-judgment

interest;

       C.    An order directing that Exxon take necessary actions to enhance the

Company’s governance to comply with applicable laws and to protect itself, its

employees, and its stockholders from repeating the harms described herein;

       D.    Equitable relief in the form of an injunction barring the Class Action

Defendants from asserting breach of contract against Exxon;




                                         53
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 55 of 57 PageID: 55



      E.    Awarding to Plaintiff the costs and disbursements of the action,

including reasonable attorneys’ fees and expenses; and

      F.    Granting such other and further relief as the Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

      DATED this 2nd day of December, 2019.

                                       SCOTT+SCOTT
                                       ATTORNEYS AT LAW LLP

                                         s/ Jonathan M. Zimmerman
                                       JONATHAN M. ZIMMERMAN (JZ1400)
                                       SCOTT R. JACOBSEN
                                       (pro hac vice to be submitted)
                                       The Helmsley Building
                                       230 Park Avenue, 17th Floor
                                       New York, NY 10169
                                       Telephone: 212/223-6444
                                       212/223-6334 (fax)
                                       jzimmerman@scott-scott.com
                                       sjacobsen@scott-scott.com

                                       GEOFFREY M. JOHNSON
                                       (pro hac vice to be submitted)
                                       12434 Cedar Road, Suite 12
                                       Cleveland Heights, OH 44106
                                       Telephone: 216/229-6088
                                       860/537-4432 (fax)
                                       gjohnson@scott-scott.com

                                       Counsel for Plaintiff City of Birmingham
                                       Retirement and Relief System



                                           54
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 56 of 57 PageID: 56




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF NEW JERSEY

 CITY OF BIRMINGHAM RETIREMENT                      )
 AND RELIEF SYSTEM, Derivatively on                 )
 Behalf of EXXON MOBIL CORPORATION,                 )
                                                    )
                            Plaintiff,              )
                                                    )
              v.                                    )
                                                    )
 REX W. TILLERSON, MARK W. ALBERS,                  )
 ANDREW P. SWIGER, DONALD D.                        )
 HUMPHREYS, MICHAEL J. DOLAN,                       )
 DARREN W. WOODS, and JACK P.                       )
 WILLIAMS,                                          )
                                                    )
                           Defendants,              )
                                                    )
              — and —                               )
                                                    )
 EXXON MOBIL CORPORATION,                           )
                                                    )
                           Nominal Defendant        )
                                                    )

       VERIFICATION OF JAMES D. LOVE ON BEHALF OF CITY OF
          BIRMINGHAM RETIREMENT AND RELIEF SYSTEM

       I, James D. Love, make this declaration and, being duly sworn, depose and

say:

       1.    I am Assistant City Attorney and Fund Counsel for, and duly authorized

to act on behalf of, the City of Birmingham Retirement and Relief System

("Birmingham"), derivative plaintiff in this action. I verify that I have reviewed the
Case 2:19-cv-20949-BRM-SCM Document 1 Filed 12/02/19 Page 57 of 57 PageID: 57




Verified Stockholder Derivative Complaint (the "Complaint") to be filed in this

action and that the facts stated in the Complaint, as they concern Birmingham, are

true to my personal knowledge. I believe the facts pleaded in the Complaint on

information and belief or investigation of counsel are true.

      2.     Birmingham has not received, been promised or offered, and will not

accept, any form of compensation, directly or indirectly, for prosecuting this action

or serving as a representative party in this action except: (i) such fees, costs, or other

payments as the Court expressly approves to be paid to Birmingham; or (ii)

reimbursement, by its attorneys, of actual and reasonable out-of-pocket expenditures

incurred directly in connection with the prosecution of this action.

      3.     I hereby declare under penalty of perjury that the foregoing is true and

correct.


                                                     ES D. LOVE

SWORN TO AND SVBSCRII3D
Before me this  eg
               1.%g day of /1/0Vehte4,--           , 2019



NOTARY PUBLIC
